In the Supreme Court of Georgia



                                                      Decided: July 5, 2016



                       S16A0511. WILLIAMS v. THE STATE.



       BENHAM, Justice.

       Appellant Travis Williams appeals his convictions for felony murder and

related crimes stemming from the death of his seven-month-old daughter

Syikiria Williams.1         Appellant alleges the evidence was insufficient for his




1
  The victim died on September 29, 2008. On May 13, 2009, a Liberty County grand jury indicted
appellant, along with Casey Nicole Shuman, on charges of malice murder, felony murder
(aggravated assault), aggravated assault, cruelty to children in the second degree (three counts),
and deprivation of a minor (two counts). From July 21, 2010, to July 23, 2010, the State tried
appellant before a jury which, at the trial’s conclusion, returned verdicts of guilty on all charges
except for malice murder. The trial court sentenced appellant to life for felony murder, ten years
to be served concurrently on each of the three convictions for cruelty to children in the second
degree, and twelve months to be served concurrently for each of the two convictions for
deprivation of a minor. The aggravated assault conviction merged for sentencing purposes. On
August 13, 2010, appellant moved for a new trial and amended the motion on February 11, 2015.
The trial court held a hearing on the motion as amended and denied it on June 2, 2015. Appellant
filed a notice of appeal on June 15, 2015 and, upon receipt of the record, the case was docketed to
the April 2016 Term of this Court and submitted for a decision to be made on the briefs.
conviction and alleges the trial court gave an improper charge on criminal

negligence. For reasons set forth below, we affirm.2

       1. Appellant alleges the evidence was insufficient to convict him. In a

light most favorable to upholding the verdicts, the evidence shows that in

September 2008, appellant was living with the victim, the victim’s mother

Casey Nicole Shuman, and two other minor children. The victim had been

born prematurely in February 2008 and only lived in the family’s home for

four months prior to her death. During that time, the infant was required to be

on a heart monitor, but Shuman testified that she and appellant had stopped

using the heart monitor. Shuman also testified that the child was not current

on her vaccinations.

       Appellant was unemployed for the three weeks prior to the child’s death

and Shuman supported the family by driving a cab on-call 24 hours a day,

seven days a week. Because Shuman was working most of the time, appellant

had the task of caring for the children. On September 27, 2008, appellant and

Shuman had an argument and Shuman left the house. When Shuman returned,


2
  After all the briefs were submitted in this appeal, appellant filed a motion to remand for the
purpose of raising an ineffective assistance claim predicated on having new evidence. Appellant
did not identify the nature of the new evidence in his motion. We now deny appellant’s motion
for remand and resolve the appeal based on the enumerated errors set forth in the brief.
                                               2
she discovered Syikiria was “laying funny,” unresponsive, and bleeding from

a previously burned toe.3 After a lengthy delay, Shuman took Syikiria to the

hospital over appellant’s objection and the child died two days later. Appellant

made an admission to one of his neighbors that he had shaken the child and

thought he had hurt her. A video recording was played for the jury in which

appellant, who was not arrested or in custody at the time, made admissions to

police officers that he had shaken the baby. One of the officers who witnessed

appellant’s admission testified that when appellant described his shaking of the

child, appellant made a “forcefully down-shaking motion with both of his

arms.”

       At trial, a GBI medical examiner testified that the victim suffered from

battered child syndrome and that the incident which immediately precipitated

her unresponsiveness and eventual death was blunt force trauma consistent

with “inflicted violent acceleration-deceleration” and an impact that caused

three fractures to the victim’s skull. The medical examiner also explained to

the jury that the victim had numerous acute and healing injuries which, in their

totality, contributed to the child’s death. More specifically, in addition to the


3
  Appellant told Shuman he had burned the infant’s toe when giving her a bath. As discussed infra,
the victim actually had more than one burn on more than one toe.
                                                3
three skull fractures, the victim had approximately 99 acute and healing

injuries to her body, including bleeding in her brain, eyes and spinal cord; an

untreated broken leg; burn injuries to some of her toes; and various bruises,

abrasions, scabs, and scars on parts of her body.

      Appellant contends the felony murder charge predicated on aggravated

assault cannot stand because the prosecution failed to show he used his hands

offensively and intentionally to kill his daughter; and instead appellant argues

his only intent was to dislodge mucous from the victim. Felony murder does

not require the showing of an intent to kill, but only an intent to commit the

underlying felony. See Williams v. State, 267 Ga. 771 (2) (a) (482 SE2d 288)

(1997). In this case, the indictment stated as to the underlying felony of

aggravated assault that appellant “did … assault [the victim] with his hands,

instruments which, when used offensively against a person, are likely to result

in serious bodily injury, by violently shaking [the victim] ….” The evidence

elicited at trial comports with the indictment. Appellant was the last person to

care for the victim prior to her mother’s finding her unresponsive. Appellant

admitted to shaking the child and the medical examiner confirmed that the

violent acceleration-deceleration of the victim caused the acute injuries,

including the fractures of her skull, which led to her death. The evidence was
                                        4
sufficient to authorize a rational jury to find appellant guilty beyond a

reasonable doubt of felony murder (aggravated assault) and the other crimes

for which he was convicted. Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781,

61 LE2d 560) (1979). See also, e.g., Codero v. State, 296 Ga. 703 (1) (770

SE2d 577) (2015); Sanders v. State, 251 Ga. 70 (1) (303 SE2d 13) (1983).

      2. Next, appellant contends the trial court erred when it gave a charge

on criminal negligence as it related to felony murder and aggravated assault.

This allegation of error is without merit. As an initial matter, the instruction

on criminal negligence was relevant to the charges of cruelty to children in the

second degree and was not given in relation to the charges on felony murder

and aggravated assault. Furthermore, the record shows appellant submitted a

written request for the pattern charge that was given on criminal negligence,

and stated no objection to the trial court’s agreeing to give the charge as

requested. As such, appellant has waived appellate review of this charge,

including plain error review. White v. State, 297 Ga. 218 (2) (773 SE2d 219)

(2015).

      Judgment affirmed. All the Justices concur.




                                       5